Title: Fragment of a note by James Madison in re "the power to establish a Bank", January 1836
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        a paper prepared by Mr. Madison a short time before his death, in which he re-examined the question of the power to
                            establish a Bank—written in consequence of its having been represented, that his signature of the Bank bill proceeded
                            from a change of opinion on his part, of the constitutional power of Congress on that subject—
                        
                            
                                
                            
                        
                    